Citation Nr: 1533116	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  14-41 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar spine disability, currently rated as 20 percent disabling.  

2.  Entitlement to an effective date earlier than April 17, 2012 for the grant of service connection for a lumbar spine disability.  


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a lumbar spine disability and assigned a 10 percent rating, effective April 17, 2012.  

An October 2014 rating decision increased the disability rating for a lumbar spine disability, from 10 percent to 20 percent, effective April 17, 2012.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to an increased initial rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 17, 2012, the Veteran initially requested service connection for a lumbar spine disability.

2.  The evidence of record reflects that the Veteran did not file either formal or informal claims for service connection for a lumbar spine disability prior to April 17, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 17, 2012 for the award of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA examination report, private medical report, and the Veteran's statements.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was discharged from active service on September 18, 1979.  He filed an informal original claim for service connection for a lumbar spine disability on April 17, 2012, more than one year after his separation from service in September 1979.  He subsequently followed up on his April 2012 informal claim by filing a formal claim for service connection for a lumbar spine disability on May 8, 2012.  In a May 2013 rating decision, the RO granted service connection for a lumbar spine disability, effective from the April 17, 2012 informal date of claim.  

No evidence or correspondence which can be construed as either a formal or informal claim for service connection for a lumbar spine disability was filed at any time prior to April 17, 2012, as the record reflects that the Veteran did not submit any statements prior to April 17, 2012 which mentioned this disability specifically or any intent to claim benefits for such disability.  Indeed, the Veteran's September 1981 claim for educational benefits made no mention of a lumbar spine disability or an intent to claim benefits for such disability.    

The Veteran argues that his effective date should be the date of separation from service because if his back problems had been determined to be related to his period of active service, he should be receiving benefits since his date of discharge from service.  Unfortunately, the regulations simply do not provide for an effective date of the date of separation from service.  If the Veteran had filed a claim within one year from the date of his discharge from service, he would have been entitled to an effective date of the day following the date of discharge from service for his compensation benefits.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  However, the fact remains that the Veteran did not file either a formal or informal claim for service connection for a lumbar spine disability prior to April 17, 2012.     

The Board notes that there is no correspondence in the record received prior to April 17, 2012 indicating an intent to apply for service-connected benefits for a lumbar spine disability.  Indeed, the record shows that the Veteran did not attempt to file any claims for service connection prior to April 17, 2012.  Therefore, according to 38 U.S.C.A. § 5110(a) (West 2014) and 38 C.F.R. § 3.400 (2014), April 17, 2012 is the appropriate effective date for the grant of service connection for a lumbar spine disability.  As a result, the Veteran is not entitled to an effective date earlier than April 17, 2012 for service connection for a lumbar spine disability.

Thus, the Board finds that in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's initial informal application for service connection on April 17, 2012.  There is no legal entitlement to an earlier effective date for a lumbar spine disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date, and the claim must be denied.


ORDER

Entitlement to an effective date earlier than April 17, 2012 for the grant of service connection for a lumbar spine disability is denied.  


REMAND

Although the Board regrets the delay, additional development is needed prior to disposition of the claim for increased rating for a lumbar spine disability.  

In the June 2015 Appellant's Brief, the Veteran's representative argued that the February 2013 VA spine examination report appeared to be erroneous.  While the VA examiner had indicated that the Veteran had experienced incapacitating episodes of at least 2 weeks but less than 4 weeks over the past 12 months due to his back disability, the representative contended that the total duration of the Veteran's flare-ups of back pain was 6 to 12 weeks in a 12-month period.  Specifically, he noted that the Veteran had reported having "severe debilitating episodes of back pain" that occurred 3 to 4 times a year and lasted 2 to 3 weeks.  The Board notes that an "incapacitating episode" as defined by VA regulations is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014) (emphasis added).  Therefore, in light of the Veteran's contentions via his representative, on remand, the RO should request that the Veteran provide the names of all of his treating physicians, including those that have prescribed him bed rest for his lumbar spine disability.  

Additionally, the Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, which considers the Veteran's limitation of motion in determining the appropriate disability rating.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range of motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  At the February 2013 VA examination, while the VA examiner reported the Veteran's complaints of flare-ups to his back, the examiner did not express an opinion on whether there would be additional functional impairment to range of motion during such flare-ups.  The VA examination is therefore inadequate to this extent.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, the Board finds that the Veteran should be afforded another VA spine examination that addresses the Veteran's functional ability during flare-ups.  The examiner should also make a finding as to the Veteran's February 2013 reports of "severe debilitating episodes of back pain" that occurred 3 to 4 times a year and lasted 2 to 3 weeks, to the extent that they pertain to incapacitating episodes.     

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his lumbar spine disability, to specifically include any medical care providers who have prescribed him bed rest for his lumbar spine disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, once the above development has been completed, schedule the Veteran for a VA spine examination to determine the current level of severity of his lumbar spine disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected lumbar spine disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's lumbar spine disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  The examiner should specifically review the Veteran's February 2013 reports of flare-ups, as well as any other medical evidence in the claims file, to determine whether the Veteran's "severe debilitating episodes of back pain" that occurs 3 to 4 times a year and lasts 2 to 3 weeks rises to the level of severity of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  

The examiner is additionally asked to identify any neurological findings related to the Veteran's lumbar spine disability.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


